                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



    UNITED STATES OF AMERICA,


    v.
                                              CRIMINAL ACTION NO.
                                              1:17-CR-122-LMM-LTW
    TEVIN MITCHELL, TYVONNE
    WILEY, and TOREY STARLING,


         Defendants.



                                       ORDER


         This case comes before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") [145], recommending that (1) Defendant Torey

Starling's Motion to Dismiss Counts 1 and 2 of the Indictment be denied; (2)

Starling's Motion to Sever Parties be deferred to this Court1; (3) Defendant

Tyvonne Wiley's Motion to Dismiss, or in the Alternative, Motion to Sever be

denied as to the Motion to Dismiss but deferred to this Court as to the alternative

Motion to Sever2; (4) Wiley's Motion to Suppress Statements be deferred to this

Court; (5) Wiley's Motion to Suppress be denied; (6) Defendant Tevin Mitchell's

Motion for Bill of Particulars be granted in part and denied in part; (7) Tevin

Mitchell's Motion to Suppress Search and Seizure be granted; (8) Tevin Mitchell's




1   Starling's Motion to Sever will be addressed in a subsequent order.

2 Wiley's Motion to Sever and Motion to Suppress Statements will likewise be
addressed in a subsequent order.
Motion to Suppress Statements be granted; and, (9) Starling's Motion to Dismiss

Counts 7 and 9 of the Superseding Indictment be denied.

      Both Starling and Wiley timely filed Objections [147, 151]. After due

consideration, the Court enters the following Order.

 I.      LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate's Report arid

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de    nova   any part of the Magistrate Judge's disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendants filed objections,

the Court reviews the Magistrate Judge's challenged recommendations on a de

nova    basis. 28 U.S.C. § 636(b)(1). The Court will consider each Defendant's

objections in turn.

II.      DISCUSSION


              A. Defendant Starling's Objections


         Starling objects to the Magistrate Judge's recommendation with respect to

his motion to dismiss Counts 7 and 9 of the Superseding Indictment. See Dkt. No.

[147] ii 14. Counts 7 and 9 of the Superseding Indictment charge Starling under

18 U.S.C. § 924(c) with brandishing a firearm during and in relation to a crime of

violence-specifically, armed robbery. Dkt. No. [69] iii! 7, 9. Starling argues that

both Counts 7 and 9 should be stricken or dismissed because the Supreme Court

recently declared 18 U.S.C. § 924(c)(3)(B)-commonly referred to as the residual


                                              2
                                                                                     -




clause-unconstitutionally vague. Dkt. No. [147] � 6; United States v. Davis, 588

U.S._ (2019).

      However, Starling's objection is without merit because the Eleventh Circuit

has already concluded that Hobbs Act robbery "is a crime of violence under

§ 924(c)'s elements clause"-that is,§ 924(c)(3)(A). United States v. Nelson, 761

F. App'x 917, 919 (11th Cir. 2019). Indeed, in Nelson, the Eleventh Circuit


explicitly stated that the constitutionality of§ 924(c)'s residual clause does not

effect Hobbs Act robbery convictions because such convictions qualify as crimes_

of violence under§ 924(c)'s elements clause. Id. at 919 n.1. Because Starling's

objection to his§ 924(c) charges is foreclosed by the law of this circuit, it is

OVERRULED.

          B. Defendant Wiley's Objections


      Wiley argues that: (1) the Magistrate Judge erred in finding that the

affidavit Detective Grubbs offered in support of the Dallas County arrest warrant

established probable cause; and, (2) the Magistrate Judge erred in refusing to

suppress the November 1, 2016 search warrant that permitted officers to

photograph Wiley's tattoos. Dkt. No. [151] at 2, 5.

      With respect to the Dallas County arrest warrant, the Court agrees with the

Magistrate Judge's conclusion that the search warrant affidavit adequately

supplied probable cause. See Dkt. No. [145] at 82-89. Probable cause for an arrest

exists when law enforcement officials have "facts and circumstances" within their

knowledge sufficient to warrant a reasonable belief that a suspect had committed


                                           3
or was committing a crime. Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019).

"Probable cause is not a high bar" and does not require "convincing proof that an

offense was committed." Id. at 1286.

      Wiley argues that the Magistrate Judge erred in finding probable cause for

the Dallas County arrest warrant for three reasons. First, Wiley contends that

Defendant Grubbs' failure to indicate in his affidavit that he could not identify

Wiley from the GameStop security video was a material omission. Dkt. No. [151]

at 3. Detective Grubbs, however, explained that he could identify Wiley from the

video based on the type of pants he was wearing (black with zippers), his height,

and his weight. See id. at 88. Thus, under the circumstances, the fact that

Detective Grubbs could not see Wiley's face on the video was not a material

omission. See, e.g., Ovington v. Atlanta Inv. Grp., Inc., 651 F. App'x 951, 954 (11th

Cir. 2016) (noting that while a photo did not show the face of the robber, it

included specific details that could support an identification such as a tattoo,

shoes, hat, clothing, posture, and the width of the suspect's shoulders).

      Second, Wiley avers that he was never seen and had never been in the Ford

Fiesta, nor were there any items in the Ford Fiesta ever tied to him. Dkt. No. [151
                                                                                  _ ]

at 3. But this argument belies the Magistrate Judge's findings that Wiley was

found in the parking garage where the Ford Fiesta had been parked shortly after

the robbery took place with Defendant Mitchell, to whom the car was registered.

See Dkt. No. [145] at 5, 85; cf. United States v. Gonzalez, 70 F.3d 1236, 1238 (11-th

Cir. 1995) (explaining that proximity to a person "whom officers have probable


                                          4
cause to believe is committing a crime" may be considered by the court as a

factor). Additionally, the police discovered a rifle with a light-colored pillow case

inside the Ford Fiesta; this discovery was consistent with the testimony of

witnesses who had described the robber suspected to be Wiley as carrying a long

rifle concealed in a light-colored pillow case. See id. at 85-86. The police officer

also observed Wiley wearing black zipper pants like the robber had worn. See id.

at 86. Thus, the Magistrate Judge correctly concluded that there were sufficient

facts to connect Wiley to the Ford Fiesta.

      Third, Wiley argues that the Magistrate Judge incorrectly deemed

immaterial the omission by Detective Grubbs in his affidavit that the woman with

Mitchell and Wiley who was carrying a large amount of cash told the officers that

she had received that money from her work as a dancer. See Dkt. No. [151] at 4.        ·




But as the Magistrate Judge explained, in light of the other evidence regarding

Wiley and Mitchell's likely connection to the robbery, Detective Grubbs "was free

to disbelieve his female companion's explanation that she had a large amount of

cash because she was a dancer." Id. at 89. Moreover, the Magistrate Judge went

on to state that "[e]ven without the evidence that the female companion

processed a large amount of cash ... the remaining evidence is sufficient to

establish probable cause." Id. The Court agrees. Accordingly, Wiley's argument is

unavailing in this regard.

      The Court now turns to Wiley's objections to the Magistrate Judge's denial

of the Motion to Suppress the November 1, 2016 search warrant that permitted


                                          5
officers to photograph his tattoos. See Dkt. No. [151] at 5. Wiley contends that the

statement in Detective Raissi's affidavit improperly implied that Dallas police

officers identified Wiley when, in fact, they could not see his face in the

surveillance video. See id. As set forth above, the fact that the officers could not

see Wiley's face in the video does not negate other ways he was recognized from

the video.

       Wiley also argues that the R&R does not recognize that the Magistrate

Judge in Cobb County was "unconvinced" when he asked Detective Raissi

whether there was sufficient information to establish probable causing linking

Wiley to the robberies in the metro Atlanta area. See id. at 6. The Court finds this

objection specious-not only did the Magistrate Judge in Cobb County ultimately

find probable cause sufficient to issue the warrant but, as detailed in the R&R,

Detective Raissi also described common threads between each of the Atlanta

robberies and connected Wiley to those robberies based on ten different pieces of

information. See Dkt. No. [145] at 95-96. Thus, contrary to Wiley's belief,

Detective Raissi did not merely provide wholly conclusory statements in

requesting the warrant. Wiley's objections to the R&R are therefore

OVERRULED.


III.   CONCLUSION


       In light of the foregoing, the Magistrate Judge's R&R [145] is ADOPTED

as the Order of this Court and Defendants' Objections [14 7, 151] are

OVERRULED.



                                          6
                                                                                  -




      The trial in this action is hereby set to begin on Monday, September 23,


2019 at 9:30 A.M. in Courtroom 2107. The pretrial conference and Jackson-

Denno hearing will be held on Monday, September 16, 2019 at 9:30 A.M. in


Courtroom 2107. By noon on Wednesday, September 4, 2019, the parties are to


file the following: motions in limine and proposed voir dire questions. By noon

on Wednesday, September 4, 2019, the Government must file a brief summary of

the indictment that the parties can rely on for voir dire. By noon on Wednesday,


September 11 2019, the parties are to file responses to motions in limine and any


objections and to those items listed above.

      Excludable time is allowed through September 23, 2019, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the


Government the reasonable time necessary for effective preparation, taking into·


account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and the Defendant in a speedy trial


and are consistent with both the best interest of the public and individual justice

in this matter.




      IT IS SO ORDERED this � day of August, 2019.




                                         7
